776 P.2d 761 (1989)
Terry PEPER, Appellant (Defendant),
v.
The STATE of Wyoming, Appellee (Plaintiff).
No. 89-99.
Supreme Court of Wyoming.
July 11, 1989.
Terry Peper, pro se.
Joseph B. Meyer, Atty. Gen., John W. Renneisen, Deputy Atty. Gen., for appellee.
Before CARDINE, C.J., and THOMAS, URBIGKIT, MACY and GOLDEN, JJ.
PER CURIAM.
In this case we review an order of the district court denying appellant's motion for reduction of sentence. We affirm.
Appellant, Terry Peper, was convicted of escape from official detention. He appealed that conviction and the judgment and sentence of the district court was affirmed on January 26, 1989. Peper v. State, 768 P.2d 26 (Wyo. 1989). On March 28, 1989, Peper filed a letter in the district court requesting a reduction in sentence in the form of a credit for time served in the county jail. The district court denied the request and Peper appeals that denial. In this court, Peper requested and was granted leave to proceed in forma pauperis. He also asked that an attorney be appointed to represent him. We deny that motion.
Peper's motion for reduction of sentence is, necessarily, brought to the courts pursuant to W.R.Cr.P. 36. Although Peper did not file a brief in this court[1], it is readily apparent from the record on appeal that the only issue that could be raised in this appeal is the district court's denial of his Rule 36 motion. Our precedents are well established that such a motion is addressed to the sound discretion of the trial court and the court's decision is accorded considerable deference here. Peterson v. State, 706 P.2d 276, 278 (Wyo. 1985); also see Mower v. State, 750 P.2d 679, 680 (Wyo. 1988). As was the case in Peterson, there is nothing in this record to suggest the district court could not reasonably conclude as it did or that there was an error of law committed under the circumstances.
Therefore, the order of the district court denying Peper's motion for reduction of sentence is affirmed.
NOTES
[1]  Appellant's brief was due in this court not later than June 5, 1989.